Citation Nr: 0732355	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-41 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than March 10, 1992 
for the award of service connection for post traumatic stress 
disorder with a history of anxiety disorder, panic attacks, 
major depression, dissociative disorder, and somnambulism.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from September 1970 to 
November 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a December 2003 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO), in Portland, 
Oregon, which denied entitlement to an effective date earlier 
than March 10, 1992 for the award of service connection for 
post traumatic stress disorder with a history of anxiety 
disorder, panic attacks, major depression, dissociative 
disorder, and somnambulism.

In February 2007, the Board remanded this matter to the RO.  


FINDINGS OF FACT

1.  In August 2001, service connection for post traumatic 
stress disorder with a history of anxiety disorder, panic 
attacks, major depression, dissociative disorder, and 
somnambulism was granted and a 100 percent rating was 
assigned effective from March 10, 1992, the date of receipt 
of the claim to reopen.  

2.  The veteran was notified of the August 2001 decision in 
August 2001 and the veteran did not file an appeal.    

3.  On March 10, 1992, the RO received the veteran's claim 
for service connection for post traumatic stress disorder 
with depression, sleep disturbance, and flashbacks.  

4.  In an August 2001 rating decision, service connection for 
post traumatic stress disorder with a history of anxiety 
disorder, panic attacks, major depression, dissociative 
disorder, and somnambulism was granted effective from March 
10, 1992, the date of receipt of the claim.  


CONCLUSION OF LAW

1.  The August 2001 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002). 

2.  An effective date earlier than March 10, 1992 for the 
award of service connection for post traumatic stress 
disorder with a history of anxiety disorder, panic attacks, 
major depression, dissociative disorder, and somnambulism and 
the assignment of a 100 percent rating is not warranted.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in a current disability was incurred in 
active service, or if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
a disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2007).  Unless specifically 
provided, such determination is made on the basis of the 
facts found.  38 C.F.R. § 3.400(a) (2007).  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active service.  Otherwise, the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later. 

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q) and (r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2007).


Analysis

The veteran contends that the effective date for the award of 
service connection for post traumatic stress disorder with a 
history of anxiety disorder, panic attacks, major depression, 
dissociative disorder, and somnambulism should be the day 
after the date of his discharge from service.  The veteran 
asserts that he is entitled to an earlier effective for the 
award of service connection for post traumatic stress 
disorder with a history of anxiety disorder, panic attacks, 
major depression, dissociative disorder, and somnambulism 
because he was incapacitated at the time of service 
separation and did not know that he should file a claim for 
benefits or appeal the rating decision.  He also asserts that 
he was not referred to VA for treatment after discharge.  The 
veteran also argues that 38 C.F.R. § 3.400(b)(2) should be 
applied.  See the veteran's statements dated in January 2004, 
November 2004, and August 2007.  

In this case, the veteran initially filed a claim for service 
connection for dissociative reaction and somnambulism in 
September 1972.  In a January 1973 rating decision, the claim 
for service connection for dissociative reaction and 
somnambulism was denied.  The veteran was notified of this 
decision in January 1973 and he did not file an appeal.  
Therefore, the January 1973 rating decision became final.  
38 U.S.C.A. § 7105(c).  

In October 1985, the veteran filed a claim for service 
connection for a nervous disorder and a claim to reopen the 
claim for service connection for sleepwalking.  An October 
1985 rating decision denied entitlement to service connection 
for a nervous disorder and determined that new and material 
evidence had not been received to reopen the claim for 
service connection for sleepwalking and dissociative 
disorder.  The veteran was notified of this decision in 
November 1985.  The veteran filed a notice of disagreement as 
to the issue of entitlement to service connection for a 
nervous disorder in November 1985.  In April 1986, a 
statement of the case was issued.  However, the veteran did 
not file a substantive appeal.  Therefore, the October 1985 
rating decision became final.  38 U.S.C.A. § 7105(d)(3).   

On March 10, 1992, the veteran's claim for service connection 
for post traumatic stress disorder with depression, sleep 
disturbance, and flashbacks was received by the RO.  In an 
August 2001 rating decision, service connection for post 
traumatic stress disorder with a history of anxiety disorder, 
panic attacks, major depression, dissociative disorder, and 
somnambulism was granted effective from March 10, 1992, the 
date of receipt of the claim to reopen.  A 100 percent rating 
was assigned from March 10, 1992.  The veteran was notified 
of this decision in August 2001 and he did not file an 
appeal.  Therefore, the August 2001 rating decision became 
final.  38 U.S.C.A. § 7105(c).    

In September 2003, the veteran's claim for entitlement to an 
effective date earlier than March 10, 1992 for the award of 
service connection for post traumatic stress disorder with 
depression, sleep disturbance, and flashbacks was received at 
the RO.  

The record shows that the veteran filed a claim for service 
connection for a dissociative reaction and somnambulism in 
September 1972, within one year from service separation.  As 
noted above, the claim for service connection was denied in 
January 1973.  The veteran had one year from notification of 
the January 1973 RO decision to initiate an appeal by filing 
a notice of disagreement with the decision, and the decision 
became final when an appeal was not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b), (c), (d); 
38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  Thus, the 
September 1972 claim and subsequent January 1973 final rating 
decision cannot provide a basis for an earlier effective date 
for the award of service connection for post traumatic stress 
disorder with a history of anxiety disorder, panic attacks, 
major depression, dissociative disorder, and somnambulism.  
For the same reasons, the October 1985 claim and the October 
1985 final rating decision can also not provide a basis for 
an earlier effective date for the award of service connection 
for post traumatic stress disorder with a history of anxiety 
disorder, panic attacks, major depression, dissociative 
disorder, and somnambulism.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
effective date for a grant of direct service connection will 
be the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service.  Otherwise, the effective 
date is the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a).  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on a 
reopened claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400.  

Here, the veteran filed a claim for entitlement to service 
connection for post traumatic stress disorder with 
depression, sleep disturbance, and flashbacks on March 10, 
1992, and service connection was awarded from that date.  The 
Board notes that the March 10, 1992 claim was a claim for 
service connection for post traumatic stress disorder and a 
claim to reopen the claim for service connection for a 
nervous disorder, dissociative reaction, and somnambulism.  

Regarding the claim to reopen, the regulations specifically 
dictate that the effective date for service connection based 
on a reopened claim of service connection is whichever is 
later as between the date of claim and the date entitlement 
arose.  Under no circumstances can the veteran's award of 
service connection for the dissociative reaction, depression, 
and somnambulism be made effective prior to the date of his 
claim.  Therefore, an effective date earlier than March 10, 
1992 for the grant of service connection for major 
depression, dissociative disorder, and somnambulism is not 
warranted.

Regarding the claim for service connection for post traumatic 
stress disorder, the first indication in the claims folder of 
an intent to file a claim for benefits for post traumatic 
stress disorder was in the statement by the veteran which was 
received on March 10, 1992.  Service connection for post 
traumatic stress disorder was subsequently established, from 
March 10, 1992, the date of the claim.  There is no evidence 
of record that can be construed as a claim, either formal or 
informal, for service connection for post traumatic stress 
disorder prior to the March 10, 1992 claim.  The record in 
this case simply does not show that the veteran had filed an 
earlier claim for service connection for post traumatic 
stress disorder.  The effective date of the grant of service 
connection for post traumatic stress disorder therefore 
cannot be earlier than March 10, 1992.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400. 

In fact, an effective date prior to March 10, 1992 is legally 
precluded.  The effective date established in the August 2001 
decision could be disturbed only if it was the product of 
clear and unmistakable error.  38 U.S.C.A. § 5109A; Leonard 
v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  Once a 
decision as to an effective date becomes final, the only 
route to an earlier effective date is through a successful 
showing of clear and unmistakable error in the decision that 
established the disputed effective date.  Rudd v. Nicholson, 
20 Vet. App. 296 (2006).  In Rudd v. Nicholson, 20 Vet. App. 
296 (2006), the Court held that when a rating decision is 
final, only a request for a revision premised on clear and 
unmistakable error could result in the assignment of an 
earlier effective date.  A freestanding claim for an earlier 
effective date, once the appeal becomes final, attempts to 
vitiate the rule of finality. 

A claim for benefits based on clear and unmistakable error in 
a prior final rating decision entails special pleading and 
proof requirements to overcome the finality of the decision 
by collateral attack because the decision was not appealed 
during the appeal period.  In order for a claimant to 
successfully establish a valid claim of clear and 
unmistakable error in a final RO rating decision, the 
claimant must articulate with some degree of specificity what 
the alleged error is, and, unless the alleged error is the 
kind of error that, if true, would be clear and unmistakable 
error on its face, the claimant must provide persuasive 
reasons explaining why the result of the final rating 
decision would have been manifestly different but for the 
alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The Court has established a three-pronged test, each of which 
must be met before clear and unmistakable error is 
established: (1) the correct facts, as they were known at the 
time, were not before the adjudicator (i.e. more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, (2) the error must be 
"undebatable" and of the sort "which had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part 
Russell v. Principi, 3 Vet. App. 310 (1992).

The Board finds that the veteran has not properly alleged 
clear and unmistakable error in the January 1973, October 
1985, or August 2001 decisions.  The veteran asserts that he 
is entitled to an earlier effective for the award of service 
connection for his psychiatric disorder because he was 
incapacitated at the time of service separation and did not 
know that he should file a claim for benefits or appeal the 
rating decision.  He asserts that he was not referred to VA 
for treatment after discharge.  The veteran also asserts that 
38 C.F.R. § 3.400(b)(2) should have been applied.  The Board 
finds that the veteran did not properly claim clear and 
unmistakable error because his contentions are not specific.  
It is not clear from the veteran's contentions which rating 
decision he is referring to.  When attempting to raise a 
claim of clear and unmistakable error, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Also, the Board 
notes that the failure on the part of VA to comply with its 
duty to assist veterans with the development of their claims 
could never constitute clear and unmistakable error.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Also, a 
disagreement as to how the facts were weighed or evaluated 
does not constitute clear and unmistakable error.  Damrel, 6 
Vet. App. at 245.  

Based upon the above reasons, an effective date earlier than 
March 10, 1992, is not warranted and is precluded by law in 
the absence of clear and unmistakable error.  Thus, the claim 
is denied.  The Court has held that in a case where the law, 
as opposed to the facts, is dispositive of the claim, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Given that the veteran's claim is being denied 
based on its lack of legal merit, a discussion of the impact 
of the VCAA is unnecessary.  Since resolution of this claim 
is based on interpretation of statute, regulations, and case 
law, rather than on consideration of the factual evidence, 
the VCAA does not apply.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).




ORDER

Entitlement to an effective date earlier than March 10, 1992 
for the award of service connection for post traumatic stress 
disorder with a history of anxiety disorder, panic attacks, 
major depression, dissociative disorder, and somnambulism is 
not warranted, and the appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


